Citation Nr: 1519679	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-10 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent prior to May 16, 2011 for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than May 16, 2011 for the assignment of a 70 percent rating for PTSD. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1972, with service in the Republic of Vietnam.  His decorations include the Combat Action Badge and the Bronze Star with "V" device.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  An October 1997 rating decision granted the Veteran service connection for PTSD, rated 30 percent, effective May 16, 1997; he did not appeal the decision. 

2.  On September 21, 2007, the Veteran submitted a claim of entitlement to an increased rating for PTSD.  

3.  Effective September 21, 2007, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal thoughts, nightmares, social isolation, impaired impulse control, and inability to establish and maintain effective relationships. 


CONCLUSIONS OF LAW

1.  Effective September 21, 2007, the criteria for a rating of 70 percent for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria for an effective date prior to September 21, 2007 for the assignment of a 70 percent rating for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim 

Initially, the Board notes that the Veteran indicated that the assignment of a 70 percent rating for his PTSD satisfied his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this decision, the Board grants a disability rating of 70 percent for PTSD for the entirety of the appeal period.  Thus, consideration of a higher rating than 70 percent is not warranted and no discussion of VA's duty to notify and assist is necessary.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

By way of background, the Veteran was granted service connection for PTSD in October 1997 and was assigned a 30 percent rating effective May 16, 1997.  The Veteran then filed an increased rating claim on September 21, 2007.  A May 2008 rating decision denied the increased rating claim for PTSD and the Veteran appealed the claim to the Board.  Before the claim was certified to the Board, the RO granted entitlement to a 70 percent rating effective May 16, 2011 (the date of a VA examination report).  The Veteran then disagreed with the effective date of the grant of the 70 percent rating.

The Veteran was afforded a VA examination in April 2008.  He reported problems with depression, concentration, excessive anger and irritation, insomnia, fears, nightmares, nervousness, and panic.  The Veteran stated that he did not want to be around other people the majority of the time.  He did not go to stores, did not go out to eat, and has not been in a movie theater for 25 years.  The Veteran has been married twice and his first marriage ended because his wife wanted to engage in more social contact.  He reported that he drinks approximately three to four beers after work about five times per week.  The Veteran stated that he likes to fish but that he does not have the motivation to go fishing.  He does not participate in other social activities.  The examiner stated that the Veteran prefers to be alone and has a low level of social contact outside of work.  His judgment is limited by his anger, which leads to isolation.  The examiner described the Veteran's PTSD as moderate with impairments in social relationships, occupational functioning, judgment, and mood.  His PTSD affects his ability to work by moderately impairing his concentration, social comfort, communication, flexibility, and frustration tolerance.  His GAF score was "51 due to low social contact, lack of flexibility, and conflicts with co-workers."  

VA treatment records confirm that the Veteran receives treatment for his PTSD.  An October 2007 treatment record revealed that the Veteran has hypervigilance and nightmares of Vietnam.  He denied hallucinations, delusions, paranoia, and thoughts and feelings of harming himself or others.  He drinks a six-pack on a daily basis.  The evaluator assigned a GAF score of 50.  An August 2008 VA treatment record noted that the Veteran had a GAF score of 55.  He reported no hallucinations, delusions, or paranoia but reported that he sees "shadows in the corner of his eye."  A September 2009 VA treatment record stated that the Veteran remained hypervigilant and that he stayed inside during July 4th celebrations.  He denied suicidal thoughts, hallucinations, delusions, and paranoia but stated that he hears voices on occasion and that he "sees something off to the side and feels watched."  His GAF score was 62.  A March 2010 VA treatment record revealed that the Veteran complained of problems getting along with his coworkers.  A September 2010 treatment record noted problems with concentration and hyperarousal.  An April 2011 VA treatment record revealed that the Veteran continued to have "military dreams" and reactions to certain noises.  The Veteran will not go to Walmart and will only get take out at restaurants.  His GAF score was 62 and he was diagnosed with PTSD and alcohol abuse.   

In June 2009, the Veteran stated that driving outside of his comfort zone caused extreme stress, anxiety, hypervigilance, and nightmares.  In an August 2009 statement, the Veteran reported that he experiences "suicidal ideation from time-to-time."  He stated that although he has not expressed these suicidal ideations to his counselors, friends, or family, he has "reached a state of depression where [he] felt it would be easier to end [his] life than to continue on in [his] current state."  He further stated that he has trouble concentrating and that he cannot get along with other individuals at work when his work environment changes.  Moreover, he stated that he uses alcohol on a daily basis to deal with his symptoms, that he does not have any "true" friends, that he does not like to go to places and prefers to remain away from public settings, and that he has lost interest in his old hobbies.  He also reported that he has trouble remembering names, dates, and driving directions.        

 The Veteran was afforded a VA examination in May 2011.  The Veteran reported that he can lose his temper when he is angry and that he will yell, scream, and throw things.  He stated that he does not go to shops, restaurants, or to the movie theater.  He does not have friends, does not engage with extended family members, and does not engage in social activities with his wife.  The examiner opined that the Veteran displayed deficiencies in most areas of his occupational and social functioning due to continuous depression, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  The examiner assigned a GAF score of 47 due to "no friends, no activities, [and] very low social tolerance."      

In light of the May 2011 VA examination report, the RO granted a 70 percent rating for his PTSD effective May 16, 2011.  The Veteran stated that he was satisfied with the assignment of the 70 percent rating but that he disagreed with the continuance of the 30 percent rating for PTSD prior to May 16, 2011.  See May 2012 and April 2013 statements.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptoms more closely approximate that of a 70 percent rating throughout the appeal period.  The Veteran's VA treatment records reveal that the Veteran experiences concentration problems, impaired impulse control, and difficulty adapting to stressful circumstances.  The Board also finds the Veteran's statements regarding occasional suicidal ideations, social isolation, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships to be competent and credible.  As such, after resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD symptomology more closely approximates occupational and social impairment with deficiencies in most areas during the entirety of the appeal period.  As noted above, the Veteran stated that a disability rating of 70 percent for his PTSD satisfied his appeal.  As such, no further discussion regarding a higher rating is warranted.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The manifestations of the Veteran's service-connected PTSD, including his suicidal thoughts, social isolation, inability to establish and maintain relationships, impaired impulse control, fear, anxiety, hypervigilance, poor concentration, and memory loss, are specifically contemplated by the rating criteria.  Importantly, the rating criteria also expressly contemplate the occupational and social impairment resulting from the PTSD symptoms.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of an extraschedular rating is not warranted.  

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence of record shows that the Veteran is currently employed.  As such, a claim for TDIU is not raised by the record. 

Earlier Effective Date Claim

VA has a duty to provide notification to the Veteran with respect to establishing benefits and a duty to assist with development of evidence.  The Veteran does not report that there is any outstanding evidence that should be associated with the claims file.  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duty to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).

As noted above, the Veteran's appeal of entitlement to an effective date earlier than May 16, 2011 for the assignment of a 70 percent rating for PTSD was certified to the Board.  In this decision, the Board has assigned a 70 percent rating for PTSD for the entirety of the appeal period, effective September 21, 2007 (the date of the increased rating claim).  The Board finds that there is no basis for the award of an effective date earlier than September 21, 2007 for the assignment of a 70 percent rating for PTSD.  

The Veteran was granted service connection for PTSD in October 1997 and was assigned a 30 percent rating effective May 16, 1997.  The Veteran did not submit a notice of disagreement within one year of the rating decision nor was new and material evidence, physically or constructively, before VA within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the October 1997 rating decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2014).  The Veteran has not raised a motion of clear and unmistakable error in the October 1997 rating decision.  As such, there is no basis in the instant case for an effective date of May 16, 1997 for the assignment of the 70 percent rating for PTSD.   

The Veteran filed an increased rating claim on September 21, 2007.  The United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.  Here, the Veteran contends that the severity of his current PTSD symptoms was first recognized during his July 1997 VA examination.  See May 2012 statement.  The Board notes that an April 2006 VA treatment record described the Veteran's PTSD symptoms as "severe" and his GAF score was 45.  As such, the Veteran's PTSD symptoms have more closely approximated a 70 percent rating for more than one year prior to the September 2007 increased rating claim.  Therefore, an effective date for the assignment of a 70 percent rating for PTSD earlier than September 21, 2007 (the date of the increased rating claim) is not warranted.  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).   

 	(CONTINUED ON NEXT PAGE)
ORDER

Effective September 21, 2007, a 70 percent rating for PTSD and no higher is granted, subject to the applicable criteria governing the payment of monetary benefits. 

An effective date prior to September 21, 2007 for the assignment of a 70 percent rating for PTSD is denied.   




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


